              Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 1 of 7


 1   COSCA LAW CORPORATION
     CHRIS COSCA (SBN 144546)
 2   1007 7th Street, Suite 210
     Sacramento, CA 95814
 3   (916) 440-1010
 4   Attorney for Defendant
     VIVIAN WANG
 5
 6                               IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                             )    2:16-CR-00111 KJM
                                                           )
10                  Plaintiff,                             )    ORDER EXONERATING BAIL
                                                           )    AND RECONVEYING SECURITY
11          vs.                                            )    DEED
                                                           )
12   VIVIAN WANG,                                          )
                                                           )
13                                                         )
                    Defendant.                             )
14
15
16          The Defendant, VIVIAN WANG, having been sentenced on November 5, 2018, and
17   good cause appearing:
18          IT IS ORDERED THAT:
19          The Security Deed previously posted as security in this matter is hereby exonerated. Said
20   Security Deed is attached hereto as Exhibit A. The Clerk of the Court or designee is directed
21   forthwith to exonerate the bail posted herein and prepare and cause to be filed a Deed of
22   Reconveyance as necessary to fully exonerate bail.
23   DATED: February 22, 2021.
24
25
26
27
28

                                                     1
Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 2 of 7




          EXHIBIT A
Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 3 of 7
Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 4 of 7
Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 5 of 7
Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 6 of 7
Case 2:16-cr-00111-KJM Document 112 Filed 02/23/21 Page 7 of 7
